Citation Nr: 1825614	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-25 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for Post-9/11 GI Bill educational assistance benefits pursuant to 38 § U.S.C. Chapter 33.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 6, 2004, to May 7, 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 denial by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma. 

In July 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran served on active duty for more than 30 continuous days and was discharged under other than dishonorable conditions. 

2.  The Veteran's discharge was due to seizure secondary to meningoencephalitis, which was deemed ratable by the Air Force, and later service-connected for VA benefits.


CONCLUSION OF LAW

The criteria for basic eligibility to educational assistance under Chapter 33 have been met.  38 U.S.C. §§ 3301, 3311 (2012); 38 C.F.R. § 21.9520(b) (2017). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veteran contends that he is entitled to Chapter 33 educational assistance because he served on active duty for the requisite number of days, received an honorable discharge, and was discharged due to a medical condition incurred in service, for which he was subsequently service-connected.

The provisions of Chapter 33, Title 38, of the United States Code were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  Chapter 33 authorizes VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  Basic eligibility requirements for educational benefits are found in 38 C.F.R. § 21.9520.  Relevant to the Veteran's circumstances, service requirements are met if a veteran serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).

The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), (d), (g), 12302, 12304 (2012).  See 38 C.F.R. § 21.9505.  

During the Veteran's active service, he was diagnosed with meningoencephalitis and suffered a seizure.  An Air Force physical evaluation board reviewed his condition and determined that he was diagnosed with unfitting conditions which were compensable and ratable, namely seizure secondary to meningoencephalitis, now resolved.  These conditions occurred in the line of duty and while the Veteran was entitled to receive basic pay.  The board recommended discharge with severance pay, noting that the Veteran's medical condition was not compatible with the rigors of military service.  Though his condition had improved, the ongoing risk associated with his condition was unacceptable, and the board found him unfit.  A disability rating of 0 percent was recommended.

The Veteran's NGB Form 22 indicated that he had four months and twelve days of active service, that he was being discharged due to an involuntary medical disqualification with severance pay, and that the character of his service was honorable.  His DD Form 214 stated that he had active service for four months and two days and that the character of his service was "uncharacterized."  The reason given for separation was termination of initial active duty training.

The Alaska Air National Guard stated in a May 2004 letter that the Veteran was involuntary separated with an honorable discharge for medical disqualification with severance pay.  A June 2004 letter removed the severance pay notation.  

Within a year following separation, the Veteran applied for and was granted service connection for VA benefits for meningio-encephalitis with secondary seizure, effective May 8, 2004, at 10 percent disabling.  

Upon consideration of the evidence, the Board finds that the Veteran satisfies the criteria for basic eligibility pursuant to 38 C.F.R. § 21.9520(b).  The Veteran clearly served 30 continuous days on active duty.  Unlike the active duty requirement in 38 C.F.R. § 21.8520(a), this time period does not exclude "entry level and skill training."  

Further, although the Veteran's DD Form 214 noted the Veteran's service as "uncharacterized," it is clear from the NGB Form 22 and Air National Guard letters that the Veteran received an honorable discharge for medical disqualification.  There is nothing to suggest the Veteran's discharge was anything other than honorable, as there is no contradictory evidence in the Veteran's personnel records and the DD Form 214 had not actually characterized his service in any terms.  Accordingly, the Board finds that the Veteran's service may not be considered dishonorable.  

Additionally, the Veteran was discharged due to seizure secondary to meningoencephalitis, which occurred in service and was determined to be ratable at 0 percent.  Thus, the Department of Defense (DOD) found the disability related to service and ratable.  The Veteran was service-connected for VA benefits upon separation for the same disability.  The Board finds that the Veteran was honorably discharged due to his now service-connected disability.

The Board has considered that the Veteran's DD Form 214 does not explicitly document his discharge as due to a service-connected disability and finds that this is not an impediment to granting basic eligibility.  The Board acknowledges the RO's position that only the DOD can determine whether a discharge was due to service-connected disability.  Title 38 defines the term "Secretary" as meaning the Secretary of Veterans Affairs.  38 U.S.C. § 101(1) (2017).  The term "Secretary concerned" means, inter alia, the Secretary of the relevant military branch.  Thus, these are terms of art, meaning they have specific, legally binding definitions.  Hence, it is significant that the Secretary concerned, i.e., the relevant military branch, controls whether the service is honorable, whereas the Secretary, i.e., VA Secretary, determines whether a disability is service-connected under VA laws.  The pertinent regulation, 38 C.F.R. § 21.9250(b), is silent as to the source of the authority for determining whether the individual is discharged due to a service-connected disability.  This is in contrast to C.F.R. § 21.9520(a)(5), which states that a "hardship" determination must be made by the Secretary of the appropriate military department.  Although the "Secretary concerned" is given sole authority to determine if the discharge was due to hardship, this same limitation does not appear to be imposed on whether the discharge was due to a service-connected disability. 

Thus, it is not explicitly stated in the law or regulations pertaining to the Post 9/11 GI Bill that authorization to determine whether a discharge is due to service-connected disability is limited to the DOD.  There are other sections, however, which establish different criteria for entitlement and do specifically limit the authority to the service department.  This implies that such a limitation is not intended where it is not stated.  In a larger context, this is consistent with the overall statutory framework, which gives VA the primary authority to determine entitlement to service connection. 

In view of the foregoing, the Board finds that the law and regulations support VA's legal right to determine if a discharge is due to a service-connected disability for purposes of establishing entitlement to Chapter 33 educational assistance.  Here, the evidence is particularly persuasive that the Veteran's discharge was due to a service-connected disability, as the same condition was deemed compensable and ratable by the Air Force physical evaluation board and later service-connected.  Accordingly, the Board finds that the Veteran's discharge after more than 30 days of active qualifying service was for a service-connected disability and his claim for basic eligibility for Chapter 33 educational assistance is granted. 


ORDER

Basic eligibility for Chapter 33 educational assistance is established and the appeal is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


